TticK, J.,
delivered the opinion of (his court.
The record in this case is defective in not setting out a bill of exceptions, according to the agreement of the parties. There is, consequently, nothing before us on which the court can revise the judgment below. The appeal must be dismissed.
We may observe, however, .that the right of the appellees to their freedom, as appears by the agreements, depends on the construction of the will of Betty Reynolds, to be found in the case of Negroes William & Others vs. Reynolds, (ante, 109,) according to which the judgment was properly entered in their favor. Spencer vs. Dennis, 8 Gill, 314. Vansant vs. Roberts, 3 Md. Rep., 119.

Appeal dismissed.